Appeal from a judgment of the Genesee County Court (Robert C. Noonan, J.), rendered January 3, 2008. The judgment convicted defendant, upon her plea of guilty, of driving while intoxicated, a class E felony.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting her upon her plea of guilty of driving while intoxicated as a felony (Vehicle and Traffic Law § 1192 [3]; § 1193 [1] [c] [former (i)]). We note that the certificate of conviction incorrectly recites that a fine of $1,500 was imposed on the conviction, and it must therefore be amended to reflect that the fine imposed was $1,050 (see generally People v Saxton, 32 AD3d 1286 [2006]). We reject *987defendant’s contention that the fine imposed is unduly harsh or severe. Present—Scudder, EJ., Hurlbutt, Peradotto and Gorski, JJ.